As filed with the Securities and Exchange Commission on December 23, 2015 File No. U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ ] Franklin Tax-Free Trust (Exact Name of Registrant as Specified in Charter) (650) 312 - (Registrant's Area Code and Telephone Number) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of Principal Executive Offices: Number, Street, City, State, and Zip Code) Craig S. Tyle, One Fra nklin Parkway, San Mateo, Ca 94403-1906 (Name and Address of Agent for Service) Copies to: Bruce G. Leto, Esquire Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Approximate Date of Proposed Public Offering: As soon as practicable after this Registration Statement becomes effective under the Securities Act of 1933, as amended. Title of the securities being registered: Class A, Class C, and Advisor Class Shares of beneficial interest, no par value, of Franklin High Yield Tax-Free Income Fund. No filing fee is due because Registrant is relying on Section 24(f) of the Investment Company Act of 1940, as amended. It is proposed that the filing will become effective on January 22 , 2016 pursuant to Rule 488 under the Securities Act of 1933. FRANKLIN DOUBLE TAX-FREE INCOME FUND IMPORTANT SHAREHOLDER INFORMATION These materials are for a Special Meeting of Shareholders of the Franklin Double Tax-Free Income Fund (the “Double Tax-Free Fund”) scheduled for April 4, 2016, at 2:00 p.m., Pacific time. These materials discuss a proposal to be voted on at the meeting and contain a Notice of Special Meeting of Shareholders, a Prospectus/Proxy Statement, and a proxy card. A proxy card is, in essence, a ballot. When you complete a proxy card, it tells us how you wish the individuals named on your proxy card to vote on important issues relating to the Double Tax-Free Fund. If you complete, sign and return a proxy card, we’ll vote your proxy exactly as you tell us. If you simply sign and return a proxy card without indicating how your shares are to be voted, we’ll vote your proxy FOR the proposal which is in accordance with the Board of Trustees’ recommendation on page [7] of the Prospectus/Proxy Statement. We urge you to review carefully the proposal in the Prospectus/Proxy Statement. Then, fill out the proxy card and return it to us so that we know how you would like to vote. When shareholders return their proxy cards promptly, additional costs of having to conduct additional mailings may be avoided. PLEASE COMPLETE, SIGN AND RETURN the proxy card you receive. We welcome your comments. If you have any questions, call Fund Information at: (800) DIAL BEN ® or (800) 342-5236. TELEPHONE AND INTERNET VOTING For your convenience, you may be able to vote by telephone or, if eligible, through the Internet, 24 hours a day. If your account is eligible to vote through the Internet, separate instructions are enclosed. FRANKLIN DOUBLE TAX-FREE INCOME FUND One Franklin Parkway San Mateo, CA 94403-1906 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To be held on April 4, 2016 To the Shareholders of the Franklin Double Tax-Free Income Fund: NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders (the “Meeting”) of the Franklin Double Tax-Free Income Fund (the “Double Tax-Free Fund”), a series of the Franklin Tax-Free Trust (the “Trust”), will be held at the offices of the Trust, One Franklin Parkway, San Mateo, California 94403-1906, on April 4, 2016, at 2:00 p.m., Pacific time. The Meeting is being called for the following purposes: 1. To approve a Plan of Reorganization (the “Plan”) between the Double Tax-Free Fund and the Franklin High Yield Tax-Free Income Fund (the “High Yield Tax-Free Fund”), another series of the Trust, that provides for: (i) the acquisition of substantially all of the assets of the Double Tax-Free Fund by the High Yield Tax-Free Fund in exchange solely for shares of the High Yield Tax-Free Fund, (ii) the distribution of such shares to the shareholders of the Double Tax-Free Fund, and (iii) the complete liquidation and dissolution of the Double Tax-Free Fund. 2. To transact such other business as may properly come before the Meeting. A copy of the form of the Plan, which more completely sets forth the transaction proposed for the Double Tax-Free Fund, is attached as Exhibit A to the Prospectus/Proxy Statement. Shareholders of record as of the close of business on December 10, 2015 are entitled to notice of, and to vote at, the Meeting or any adjournment of the Meeting. By Order of the Board of Trustees, Karen L. Skidmore Secretary [January], 2016 You are invited to attend the Meeting, but if you cannot do so, the Board of Trustees of the Trust urges you to complete, date, sign, and return the enclosed proxy card in the enclosed postage-paid return envelope. It is important that you return your signed proxy card promptly so that a quorum may be ensured at the Meeting. You may revoke your proxy at any time before it is exercised by the subsequent execution and submission of a revised proxy card, by giving written notice of revocation to the Double Tax-Free Fund at any time before the proxy is exercised, or by voting in person at the Meeting. You may also be able to vote by touch-tone telephone by calling the telephone number printed on your proxy card and following the recorded instructions. In addition, if your account is eligible, you may also be able to vote through the Internet by visiting the website printed on your proxy card and following the online instructions. Prospectus/Proxy Statement When reading this Prospectus/Proxy Statement, you will notice that certain terms are capitalized. The more significant of those capitalized terms are explained in our glossary section at the back of the Prospectus/Proxy Statement. TABLE OF CONTENTS Page Cover Page Cover SUMMARY 3 What am I being asked to vote upon? . 3 What will happen if shareholders approve the Plan? . 3 How will the Transaction affect me? . 4 What are the federal income tax consequences of the Transaction? . 6 How do the distribution and purchase procedures of the Funds compare? . 6 How do the redemption procedures and exchange privileges of the Funds compare? . 6 What is the anticipated timing of the Transaction? . 6 What happens if the Transaction is not approved? . 7 How will shareholder voting be handled? . 7 What is the Board’s recommendation regarding the proposal? . 7 COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS . 8 Are there any significant differences between the investment goals, strategies, and policies of the Funds? . 8 How do the principal investment risks of the Funds compare? . 10 What are the distribution and purchase procedures of the Funds? . 11 What are the redemption procedures and exchange privileges of the Funds? . 12 Who manages the Funds? . 12 What are the Funds’ investment management fees? . 13 What are the fees and expenses of each Fund and what might they be after the Transaction? 14 How do the performance records of the Funds compare? . 16 Where can I find more financial and performance information about the Funds? . 17 What are other key features of the Funds? . 17 3 REASONS FOR THE TRANSACTION 18 INFORMATION ABOUT THE TRANSACTION 21 How will the Transaction be carried out? . 21 Who will pay the expenses of the Transaction? . 22 What should I know about the High Yield Tax-Free Fund Shares? . 22 What are the capitalizations of the Funds and what might the High Yield Tax-Free Fund’s capitalization be after the Transaction? . 22 COMPARISONS OF INVESTMENT GOALS, STRATEGIES, POLICIES AND RISKS . 23 How do the investment goals, strategies, policies and risks of the Funds compare? . 23 How do the fundamental investment policies and certain non-fundamental policies of the Funds differ? . 25 What are the principal risk factors associated with investments in the Funds? . 26 FEDERAL INCOME TAX CONSEQUENCES OF THE TRANSACTION 30 INFORMATION ABOUT THE FUNDS . 34 FURTHER INFORMATION ABOUT THE FUNDS . 35 VOTING INFORMATION 36 How many votes are necessary to approve the Plan? . 36 How do I ensure my vote is accurately recorded? . 37 May I revoke my proxy? . 37 What other matters will be voted upon at the Meeting? . 37 Who is entitled to vote? . 38 How will proxies be solicited? . 38 Are there dissenters’ rights? . 39 PRINCIPAL HOLDERS OF SHARES . 39 SHAREHOLDER PROPOSALS . 39 ADJOURNMENT 40 GLOSSARY 41 EXHIBITS TO PROSPECTUS/PROXY STATEMENT 42 A. Form of Plan of Reorganization B. Financial Highlights of the Double Tax-Free Income Fund and High Yield Tax-Free Income Fund 4 C. Principal Holders of Securities D. Prospectus, dated July 1, 2015, of the Franklin Tax-Free Trust which includes the Franklin Double Tax-Free Income Fund and the Franklin High Yield Tax-Free Income Fund, as supplemented to date (enclosed) 5 PROSPECTUS/PROXY STATEMENT Dated [January ], 2016 Acquisition of Substantially All of the Assets of FRANKLIN DOUBLE TAX-FREE INCOME FUND By and in Exchange for Shares of FRANKLIN HIGH YIELD TAX-FREE INCOME FUND (each a series of Franklin Tax-Free Trust) (the “Trust”) This Prospectus/Proxy Statement solicits proxies to be voted at a Special Meeting of Shareholders (the “Meeting”) of the Franklin Double Tax-Free Income Fund (the “Double Tax-Free Fund”). At the Meeting, shareholders of the Double Tax-Free Fund will be asked to approve or disapprove a Plan of Reorganization (the “Plan”). If the Double Tax-Free Fund shareholders vote to approve the Plan, substantially all of the assets of the Double Tax-Free Fund will be acquired by the Franklin High Yield Tax-Free Income Fund (the “High Yield Tax-Free Fund”) in exchange for Class A, Class C and Advisor Class shares of the High Yield Tax-Free Fund. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy or accuracy of this Prospectus/Proxy Statement. Any representation to the contrary is a criminal offense. The Meeting will be held at the principal offices of the Trust, One Franklin Parkway, San Mateo, California 94403-1906, on April 4, 2016, at 2:00 p.m., Pacific time. You can reach the offices of the Trust by calling (800) 342-5236. The Board of Trustees of the Trust (the “Board”) is soliciting these proxies. This Prospectus/Proxy Statement will first be sent to shareholders on or about [January ], 2016. If the Double Tax-Free Fund shareholders vote to approve the Plan, you will receive Class A, Class C and Advisor Class shares of the High Yield Tax-Free Fund of equivalent aggregate net asset value (“NAV”) to your investment in the corresponding class of shares of the Double Tax-Free Fund. The Double Tax-Free Fund will then be liquidated and dissolved. The Double Tax-Free Fund and the High Yield Tax-Free Fund (each, a “Fund” and, collectively, the “Funds”) have generally similar investment goals, principal investment strategies and principal investment risks. The Double Tax-Free Fund’s investment goal is to provide investors with as high a level of income exempt from federal income taxes and from state personal income taxes, as is consistent with prudent investment management and the preservation of shareholders’ capital. The High Yield Tax-Free Fund’s investment goal is to provide investors with a high current yield exempt from federal income taxes. The High Yield Tax-Free Fund’s secondary goal is capital appreciation to the extent possible and consistent with the Fund’s principal investment goal. This Prospectus/Proxy Statement includes information about the Plan and the High Yield Tax-Free Fund that you should know before voting on the Plan that could result in your investment in the High Yield Tax-Free Fund. You should retain this Prospectus/Proxy Statement for future reference. Additional information about the Double Tax-Free Fund, the High Yield Tax-Free Fund and the proposed transaction has been filed with the U.S. Securities and Exchange Commission (“SEC”) and can be found in the following documents: • The Prospectus dated July 1, 2015 of the Franklin Tax-Free Trust that includes the Double Tax-Free Fund – Class A, Class C and Advisor Class, and the High Yield Tax-Free Fund — Class A, Class C and Advisor Class, as supplemented to date (the “Fund Prospectus”), which is enclosed with, incorporated herein by reference and considered a part of this Prospectus/Proxy Statement. • A Statement of Additional Information (“SAI”) dated [January ], 2016, relating to this Prospectus/Proxy Statement, which has been filed with the SEC, is incorporated herein by reference and is considered a part of this Prospectus/Proxy Statement. You may request a free copy of the SAI relating to this Prospectus/Proxy Statement or the Fund Prospectus without charge by calling (800) DIAL-BEN or by writing to Franklin Templeton Investments at One Franklin Parkway, San Mateo, CA 94403-1906. 2 SUMMARY This is only a summary of certain information contained in this Prospectus/Proxy Statement. You should read the more complete information in the rest of this Prospectus/Proxy Statement, including the form of the Plan (attached as Exhibit A) and the Fund Prospectus (enclosed). What am I being asked to vote upon? Shareholders of the Double Tax-Free Fund are being asked to approve the Plan which provides for: (1) the acquisition of substantially all of the assets of the Double Tax-Free Fund by the High Yield Tax-Free Fund in exchange solely for shares of the High Yield Tax-Free Fund, (2) the distribution of such shares to the shareholders of the Double Tax-Free Fund, and (3) the complete liquidation and dissolution of the Double Tax-Free Fund. What will happen if shareholders approve the Plan? If the Double Tax-Free Fund’s shareholders vote to approve the Plan, then shareholders of the Double Tax-Free Fund will become shareholders of the High Yield Tax-Free Fund on or about April 29, 2016, and will no longer be shareholders of the Double Tax-Free Fund. Shareholders of the Double Tax-Free Fund will receive Class A, Class C and Advisor Class shares of the High Yield Tax-Free Fund (“High Yield Tax-Free Fund Shares”) with an aggregate NAV equivalent to their investment in the corresponding class of shares of the Double Tax-Free Fund as noted in the chart below. Double Tax-Free Fund High Yield Tax-Free Fund Class A Class A Class C Class C Advisor Class Advisor Class In particular, the Plan provides that (1) substantially all of the assets of the Double Tax-Free Fund will be acquired by the High Yield Tax-Free Fund in exchange for High Yield Tax-Free Fund Shares; and (2) the High Yield Tax-Free Fund Shares received by the Double Tax-Free Fund in the exchange will then be distributed to shareholders of the corresponding class of shares of the Double Tax-Free Fund. Because the Funds have different NAVs per share, the number of High Yield Tax-Free Fund Shares that you receive will likely be different than the number of shares of the Double Tax-Free Fund that you own, but the total value of your investment will be the same immediately before and after the exchange. After the High Yield Tax-Free Fund Shares are distributed to the Double Tax-Free Fund’s shareholders, the Double Tax-Free Fund will be completely liquidated and dissolved. (The proposed transaction is referred to in this Prospectus/Proxy Statement as the “Transaction.”) For more information concerning the similarities regarding share purchase, redemption and exchange procedures of the Double Tax-Free Fund and the High Yield Tax-Free Fund, please see “COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS – What are the distribution and purchase procedures of the Funds?” and “ What are the redemption procedures and exchange privileges of the Funds? ” 3 How will the Transaction affect me? If the Transaction is completed, you will cease to be a shareholder of the Double Tax-Free Fund and become a shareholder of the High Yield Tax-Free Fund. Summarized below are some of the considerations for deciding whether to approve the Plan: Similar Investment Goal, Strategies, Policies and Risks . The Double Tax-Free Fund’s investment goal is to provide investors with as high a level of income exempt from federal income taxes and from state personal income taxes, as is consistent with prudent investment management and the preservation of shareholders’ capital. The High Yield Tax-Free Fund’s investment goal is to provide investors with a high current yield exempt from federal income taxes. The High Yield Tax-Free Fund’s secondary goal is capital appreciation to the extent possible and consistent with the Fund’s principal investment goal. Under normal market conditions, both Funds invest at least 80% of their net assets in securities whose interest is free from federal income taxes, including the federal alternative minimum tax. The Double Tax-Free Fund, but not the High Yield Tax-Free Fund, also invests at least 80% of its net assets in securities whose interest is free from state personal income taxes. Because both Funds invest at least 80% of their net assets in securities whose interest is free from federal income taxes, including the federal alternative minimum tax, and municipal securities issued by U.S. territories, such as Puerto Rico, Guam, and the U.S. Virgin Islands, they are subject to similar principal investment risks, including market, interest rate, credit, focus, tax-exempt securities, income, high-yield debt securities, inflation, liquidity, prepayment, management, bond insurers, municipal lease obligations, debt securities ratings, unrated debt securities, illiquid securities, zero coupon and deferred interest securities principal investment risks. The Double Tax-Free Fund only buys municipal securities rated, at the time of purchase, in one of the top four ratings categories by one or more U.S. nationally recognized rating services (or comparable unrated or short-term rated securities), although it may continue to hold downgraded securities, such as certain of its holdings in Puerto Rico and related issuers. The High Yield Tax-Free Fund may invest in municipal securities rated in any rating category (or comparable unrated or short-term rated securities), including defaulted securities. The Double Tax-Free Fund focuses on the municipal securities of U.S. territories, such as Puerto Rico, Guam and the U.S. Virgin Islands, whereas the High Yield Tax-Free Fund does not necessarily focus its investments in a particular state or territory, and will not invest more than 25% of its total assets in municipal securities of any one state or territory. Because the Double Tax-Free Fund, unlike the High Yield Tax-Free Fund, is non-diversified, the Double Tax-Free Fund may also be subject to a greater degree than the High Yield Tax-Free Fund to the investment risks related to a limited number of issuers (particularly in Puerto Rico, Guam and the Virgin Islands). For a more complete discussion, see the sections below titled: “COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS ‒ Are there any significant differences between the investment goals, strategies, and policies of the Funds?” and “How do the principal investment risks of the Funds compare?” and “ COMPARISONS OF INVESTMENT GOALS, STRATEGIES, POLICIES AND RISKS – How do the fundamental investment policies and certain non-fundamental policies of the Funds differ?” and “What are the principal investment risks associated with investments in the Funds?” 4 Potential Cost Savings . As shown in the chart below, the total annual operating expenses of the High Yield Tax-Free Fund Shares are less than those of the corresponding share class of the Double Tax-Free Fund. The following table compares the annualized net expense ratio for each class of shares of the High Yield Tax-Free Fund with those of the corresponding class of shares of the Double Tax-Free Fund, based on their fiscal years ended February 28, 2015. ANNUAL FUND OPERATING EXPENSES 1 Share Class Double Tax-Free Fund High Yield Tax-Free Fund Class A 0.76% 0.65% Class C 1.32% 1.20% Advisor Class 0.67% 0.55% 1. Expense ratios reflect annual fund operating expenses as of the fiscal year ended February 28, 2015 for each Fund, the most recent fiscal year of each Fund (as reflected in each Fund’s current prospectus). The expense ratios have been audited. As of November 30, 2015, the High Yield Tax-Free Fund had a significantly larger asset base (approximately $8.19 billion) than the Double Tax-Free Fund (approximately $158.09 million). The Transaction is not projected to have a material impact on the expense ratio of the High Yield Tax-Free Fund. For a more detailed comparison of the Funds’ fees and expenses, see the sections below captioned “COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS ‒ What are the Funds’ investment management fees? ” and “ What are the fees and expenses of each of the Funds and what might they be after the Transaction? ” In evaluating the Transaction, shareholders may also wish to consider the following: Better Relative Past Performance . As shown in the table below, the High Yield Tax-Free Fund has outperformed the Double Tax-Free Fund on a total return basis for the one-year, five-year, ten-year and since inception periods. The average annual total return figures for Class A shares (without sales load) at NAV, as of November 30, 2015, are shown below. Average Annual Total Return (at NAV) Double Tax-Free Fund Class A High Yield Tax-Free Fund Class A 1 Year - % 3.26 % 5 Year 0.16
